DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12,14,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al in view of Mori et al

With regard to claim 1 ,Baker et al disclose a power supply unit for an aerosol inhaler, the power supply unit comprising: a power supply (210) that is able to discharge power to a load (365) for generating an aerosol from an aerosol source; and a controller (555) that is configured to control the power supply, wherein 
Mori discloses that the controller measures a closed circuit voltage (CCV) of the power supply using a current smaller than a current when power is discharged to the load in order to generate the aerosol, the controller acquires an internal resistance of the power supply based on the closed circuit voltage (CCV) and an open circuit voltage (OCV) of the power supply, 
Therefore, it is preferable to carry out the measurement of the open circuit voltage OCV while stopping charging when the closed circuit voltage CCV is equal to or more than the average operating voltage (rated voltage) and the controller acquires a deteriorated state or a failure state of the power supply based on the internal resistance said control unit further calculates a degradation degree of said secondary battery by subtracting said initial internal resistance from the sum of said DC current resistance component and said polarization resistance component.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the measurement of the deteriorated state, as taught by Mori, to effectively control the power supply unit.
In Mori the controller is capable to measure a  closed circuit voltage  (CCV) of the power supply in a discharging state  and the open circuit voltage prior to acquiring the closed circuit
 The measurement of the closed circuit voltage CCV and charging current I in step ST1 is performed for every predetermined time but do not utilized it in the algoritm since is because of a difficult in securement of the accuracy of the measurement as a result of a decrease in voltage difference between the closed circuit voltage CCV and the open circuit voltage OCV when the charging current I is small. Therefore, it is preferable that the charging current I is 0.1 C mA or more. Furthermore, if the closed circuit voltage CCV is low, a variation in amount of a drop in voltage increases when measuring the open circuit voltage OCV. Thus, the above measurement becomes unstable.
A measurement  a  closed circuit voltage  (CCV) of the power supply in a discharging state  and the open circuit voltage (OCV) prior to acquiring the closed circuit, is a matter of design choice.
since the there is no disclosed  advantage of the measurement of the (CCV) in a discharging state  and the (OCV) prior to acquiring the closed circuit.

With regard to claims 2-4 ,Baker et al - Mori disclose power supply unit for an aerosol inhaler, the power supply unit comprising:
a power supply (210) that is able to discharge power to a load (365) for generating an aerosol from an aerosol source; and a controller (555) that is configured to control the power supply, wherein the controller acquires (Mori) an internal resistance based on an open circuit voltage of the power supply and a closed circuit voltage of the power supply,
the controller acquires a deteriorated state or a failure state of the power supply based on the internal resistance.
As for the limitations - the controller uses at least one of the open circuit voltage and the closed circuit voltage for another purpose (cl. 2) wherein the another purpose is determination on an 
it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
With regard to claims 5,6 , Baker et al- Mori disclose measurement and calculation (Mori) a direct current (DC) resistance, a closed circuit voltage (CCV) , open circuit voltage (OCV) and a current value in a closed circuit state The voltage measuring part 11 measures the voltages of the assembled battery 1 and the respective secondary batteries la thereof and then A/D converts the measured voltage, followed by supplying the A/D converted voltage to the FET controller 14 and the operation part 15. At this time, the multiplexer (MPX) 12 determines which secondary battery is subjected to the measurement of voltage. The current measuring part 13 measures current using the current detecting resistor 7 and then supplies the measured current to the CPU 2.. Hence the deteriorated state which depends on an internal resistance (which is difference between OCV and CCV) would be estimated based on comparison between the internal resistance and the specific threshhold 
With regard to claims 6 , Baker et al - Mori disclose controller acquires the deteriorated state or the failure state of the power supply based on comparison between a threshold which is set based on only a DC component of the internal resistance, and the internal resistance. the control unit calculates a S& resistance component from the charging current and a voltage difference between the closed circuit voltage and the first closed circuit voltage 
With regard to claims 7,8 , Baker et al- Mori disclose measurement and calculation (Mori) a direct current (DC) resistance, a closed circuit voltage (CCV) , open circuit voltage (OCV) anda current value in a closed circuit state. Hence it would be obvious to evaluate the internal resistance based on a value obtained by dividing a difference between the open circuit voltage 
With regard to claim 9, Baker et al - Mori disclose measurement and calculation of the deteriorated state or the failure state before aerosol generation. 
With regard to claims 10, 11 , Baker et al- Mori disclose measurement and calculation (Mori) of the battery’s temperature The (“detector 8a measures the ESSENSE of the assembled battery 1 and then supplies the measured ESS to the CPU 10 Hence it would be obvious to evaluate the deteriorated state or the failure state of the power supply, based on a_comparison between the internal resistance and a threshold which is set based on a temperature of the power supply, or based on a comparison between the threshold and the internal resistance of the power supply which is corrected based on the temperature , wherein an amount of correction by which the internal resistance is corrected based on the temperature of the power supply or the threshold which is set based on the temperature of the power supply increases as the temperature of the power supply decreases.
 Regarding to claim 12, the method steps are necessitated by the device structure as it is appied to claims 1, 2 above 
With regard to claims 14 , Baker et al - Mori disclose (Baker et al) that the controller comprises an electronic circuit (para. 0022). 
With regard to claims 15, Baker et al - Mori disclose (Baker et al) that the controller comprises a processor or computer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        									9/21/21